DETAILED ACTION
This action is in response to an amendment to application 16/792081, filed on 7/2/2021. Claims 1-2, 5-9, 12-16, and 19-26 are pending. Claims 21-26 are new; claims 3-4, 10-11, and 17-18 are cancelled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16, and 19-26 under 35 U.S.C. 103 as being unpatentable over USPGPUB 2013/0152046, hereinafter “Salecker” in view of Kawrykow et al., “Non-Essential Changes in Version Histories,” ACM, 2011, hereinafter “Kawrykow.” 
Regarding claim 1, Salecker discloses “A method, comprising: 
generating a plurality of metadata corresponding to a plurality of code versions of an application stored in a version control system; (see, e.g., Salecker, para. 29-30; a variety of metadata is collected over time to document various changes to code)
determining a set of changes between a first metadata of a first code version and a second metadata of a second code version; (see, e.g., Salecker, para. 30-31; tracking various types of changes among multiple versions of code)
classifying elements in the set of changes into a first category and a second category based on a set of predetermined rules, wherein the elements classified into the first category are better candidates to determine causes of defects in the application than the elements classified into the second category; (see, e.g., Salecker, para. 29; 33-35; 44-45; 58-60; multiple categories of changes are categorized according to audience, “hot spot” likelihood, and structural vs. superficial, etc.) and 
using the elements classified in the first category to determine a cause of a defect in the application.” (see, e.g., Salecker, para. 29-30; 58-60; only relevant changes are attributed as causes to an identified defect).
Salecker does not appear to disclose the underlined portions of the following limitations: “classifying elements in the set of changes into a first category comprising a change in code logic and a second category comprising a change in comments based on a set of predetermined rules, wherein the elements classified into the first category are better candidates to determine causes of defects in the application than the elements classified into the second category.” To be more specific, Salecker does disclose classification of elements into multiple categories, and Salecker does disclose a category of changes comprising changes in comments and Salecker does disclose a category of changes comprising changes in code logic. (see, e.g., Salecker, para. 32, 36-37, 53, 58, 60). What Salecker does not disclose is categorizing changes in code logic into a first category and simultaneously categorizing changes in comments into a second, separate category. 
Kawrykow discloses categorizing changes to software into “non-essential” and “essential” categories. (Kawrykow, pg. 352). Depending upon overall impact and importance, some changes to code logic are deemed essential, while all changes to, e.g., “Whitespace and Documentation-Related Updates” are ignored as “non-essential.” (Kawrykow, pg. 353). Salecker and Kawrykow are directed toward software change analysis and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the essential change categorization of Kawrykow with the change analysis method of Salecker, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more precisely assess changes made to a body of software code. Accordingly, the instant claim is unpatentable over the combination of Salecker and Kawrykow. 
Regarding claim 2, the combination of Salecker and Kawrykow renders obvious “The method of claim 1, wherein the metadata comprises an abstract syntax tree (AST) that represents a syntactic structure of a source code, wherein each node of the AST denotes a content or structure related construct occurring in the source code.” (see, e.g., Salecker, para. 32, 53).
Regarding claim 5, the combination of Salecker and Kawrykow renders obvious “The method of claim 2, wherein calling dependency trees are generated by extracting ASTs in the plurality of code versions.” (see, e.g., Salecker, para. 32, 53).
Regarding claim 6, the combination of Salecker and Kawrykow renders obvious “The method of claim 1, the method further comprising: avoiding consideration of changes classified in the second category while determining the cause of the defect in the application.” (see, e.g., Salecker, para. 29; 33-37; 44-45; 58-60).
Regarding claim 7, the combination of Salecker and Kawrykow renders obvious “The method of claim 1, wherein pruning is performed of potential candidates for analyzing the defects by using only changes classified in the first category to analyze the defects.” (see, e.g., Salecker, para. 29; 33-37; 44-45; 58-60).
Regarding claims 8-9, 12-16, and 19-20, the instant claims are equivalents of claims 1-2 and 5-7, differing only by statutory category. Accordingly, the rejections of claims 1-2 and 5-7 apply, mutatis mutandis, to claims 8-9 and 12-14; and the rejections of claims 1-2 and 5-6 apply, mutatis mutandis, to claims 15-16 and 19-20.

Regarding claim 21, the combination of Salecker and Kawrykow renders obvious “The method of claim 1, wherein occurrence of a change in method order and a mismatch in declaration of methods is classified into the first category.” (see, e.g., Kawrykow, sec. 5; various changes to methods are categorized as essential or non-essential in accordance with numerous attributes and observations.). 
Regarding claim 22, the combination of Salecker and Kawrykow renders obvious “The method of claim 1, wherein occurrence of a change in method order but a match in declaration of methods is classified into the second category.” (see, e.g., Kawrykow, sec. 5; various changes to methods are categorized as essential or non-essential in accordance with numerous attributes and observations.).
Regarding claims 23-26, the instant claims are equivalents of claims 21-22, differing only by statutory category. Accordingly, the rejections of claims 21-22 apply, mutatis mutandis, to claims 23-24; and the rejections of claims 21-22 apply, mutatis mutandis, to claims 25-26.

Response to Arguments
	Applicants’ arguments in traversal of the standing claim rejections have been carefully considered but are moot in view of the foregoing new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306. The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191